Evans, J.
The appellant as plaintiff asked and obtained judgment in the justice court.for $100. He could not ask more without destroying the jurisdiction of the justice court.
The moderation of his demand which kept him within the jurisdiction of the justice court bars him from the appellate jurisdiction of this court in the absence of a certificate from the district court. No appeal lies to this court where the amount in controversy, “as shown by the *133pleadings, does not exceed $100, unless the trial court shall . . . certify that the cause-is one in which the appeal should be allowed.” Code, section 4110.
The amount in controversy here does not exceed $100 “as shown by the pleadings;” nor has the trial judge certified that the cause is one in which the appeal should be allowed. It follows that the appeal must be dismissed, and it is so ordered. — Dismissed.